EXHIBIT 10(b)20

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

ALABAMA POWER COMPANY

 

Effective as of March 1, 2009, the following are the annual base salaries of the
current Chief Executive Officer and Chief Financial Officer of Alabama Power
Company and certain other current or former executive officers of Alabama Power
Company who served during 2008.

 

Charles D. McCrary

President and Chief Executive Officer

$662,242

Art P. Beattie

Executive Vice President, Chief Financial Officer and

Treasurer

$289,068

C. Alan Martin

Executive Vice President of The Southern Company,

President of Southern Company Services, Inc.

$441,348

Steven R. Spencer

Executive Vice President

$379,187

Jerry L. Stewart

Senior Vice President

$354,792

 

 

 

 